               Case 3:20-cv-07314-JD Document 21 Filed 10/21/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     Deputy City Attorney
 3   TARA M. STEELEY, State Bar #231775
     Deputy City Attorney
 4   City Hall, Room 234
     1 Dr. Carlton B. Goodlett Place
 5   San Francisco, California 94102-4682
     Telephone:     (415) 554-4655
 6   Facsimile:     (415) 554-4699
     E-Mail:        Tara.Steeley@sfcityatty.org
 7

 8   Attorneys for Defendant
     MAYOR LONDON BREED, in her official capacity
 9   as Mayor of San Francisco

10

11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14    SAN FRANCISCO INTERNATIONAL                 Case No. 3:20-cv-07314-JD
      ARTS FESTIVAL, NKECHI EMERUWA,
15                                                [PROPOSED] ORDER GRANTING
             Plaintiffs,                          ADMINISTRATIVE REQUEST FOR AN
16                                                ORDER ALLOWING DEFENDANT TO
             vs.                                  EXCEED THE 15 PAGE LIMIT FOR THE
17                                                MEMORANDUM OF POINTS AND
      MAYOR LONDON BREED, in her official         AUTHORITIES IN SUPPORT OF
18    capacity, GOVERNOR GAVIN NEWSOM, in         DEFENDANT’S OPPOSITION TO
      his official capacity,                      TEMPORARY RESTRAINING ORDER
19
             Defendants.
20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER RE PAGE LIMIT
      CASE NO. 3:20-cv-07314-JD
                Case 3:20-cv-07314-JD Document 21 Filed 10/21/20 Page 2 of 2




 1           Pursuant to Civil Local Rule 7-11, Defendant London Breed, in her official capacity as Mayor

 2   of San Francisco, submitted an Administrative Request for Order Allowing Defendant to Exceed Page

 3   Limit in Defendant’s Memorandum of Points and Authorities in Support of Opposition to Ex Parte

 4   Motion for Temporary Restraining Order.

 5           Having considered Defendant’s submissions, the Court hereby GRANTS Defendant’s motion

 6   and allows Defendant to file her brief up to 18 pages, exclusive of declarations and exhibits.

 7

 8           IT IS SO ORDERED

 9

10
     DATE:
11                                                Honorable James Donato
12                                                Judge, United States District Court

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER RE PAGE LIMIT                      1
      CASE NO. 3:20-cv-07314-JD
